DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 62, 64, 66, 70-72, and 75-81 are rejected under 35 U.S.C. 103 as being unpatentable over Evans et al. (WO 2011/130671).
Regarding claims 62 and 64: Evans et al. teaches a coating composition for a food or beverage container (para. 6) comprising a polyether polymer backbone (para. 7) having at least two ether linkages in the polymer backbone (para. 7) and is substantially free of segments derived from bisphenol A and epoxides/diglycidyl ethers thereof (para. 7).  The composition is derived from reactants including a polyepoxides and a polyhydric phenol/extender (para. 46).  The polyepoxides can be a diepoxide derived from a compound having an alcohol group that is not a phenyl hydroxyl group and is capable of reacting with epichlorohydrin to provide an epoxide group/1,4-cyclohexanedimethanol diglycidyl ether (para. 61).  The polyhydric phenol/extender can be hydroquinone (para. 57), which is a compound having two functional groups reactive with an epoxy groups and provides a divalent aryl group in the polymer backbone and linked to the backbone via ether linkages.
Evans et al. teaches other diepoxides which do not read on the claim limitations.  However, at the time of the invention a person having ordinary skill in the art would have found it obvious to try the diepoxide that reads on the claim limitations would have found it obvious since Evans et al. discloses a finite number of identified, predictable solutions, and a reasonable expectation of success in that the reference teaches diepoxides that read on the claim limitations and achieve the disclosed invention.
Regarding claim 66: Evans et al. teaches 1,4-cyclohexanedimethanol diglycidyl ether (para. 61), which is a diepoxide derived from a compound having two alcohol groups that are not phenyl hydroxyl groups and are each capable of reacting with epichlorohydrin to provide an epoxide group.
Regarding claims 70 and  76: The reaction of 1,4-cyclohexanedimethanol diglycidyl ether (para. 61) and hydroquinone (para. 57) would not produce an ester linkage.
Regarding claim 71: Evans et al. teaches the segment -O-Ar-(Rn-Ar)n-O- (para. 7), which matches the instant segment where instant R3 and R4 are aryl groups/divalent organic group having 6 carbon atoms, the “n” of Evans et al. is 1, the “R” of Evans et al. can be cyclic 6 membered carbon ring/aryl group.
Regarding claim 72: Evans et al. teaches the extender is hydroquinone (para. 57), which is a non-bisphenolic compound.
Regarding claim 75: The reaction of 1,4-cyclohexanedimethanol diglycidyl ether (para. 61) and hydroquinone (para. 57) would not have any segments derived from bisphenol monomers or epoxides of bisphenol monomers.
Regarding claim 77: Evans et al. teaches the composition is solvent based and contains at least 20 wt% non-volatile components, based on total resin solids (para. 129).
Regarding claim 78: Evans et al. teaches a water-based system that contains at least 50 wt.% of water (para. 94).
Regarding claim 79: Evans et al. teaches a Tg of at least 70 °C (para. 7).
Regarding claim 80: Evans et al. teaches applying a coating of the composition onto at least a portion of a food or beverage container comprising a metal substrate (para. 13), the composition comprising a polyether polymer backbone (para. 7) having at least two ether linkages in the polymer backbone (para. 7) and is substantially free of segments derived from bisphenol A and epoxides/diglycidyl ethers thereof (para. 7).  The composition is derived from reactants including a polyepoxides and a polyhydric phenol/extender (para. 46).  The polyepoxides can be a diepoxide derived from a compound having an alcohol group that is not a phenyl hydroxyl group and is capable of reacting with epichlorohydrin to provide an epoxide group/1,4-cyclohexanedimethanol diglycidyl ether (para. 61).  The polyhydric phenol/extender can be hydroquinone (para. 57), which is a compound having two functional groups reactive with an epoxy groups and provides a divalent aryl group in the polymer backbone and linked to the backbone via ether linkages.
Evans et al. teaches other diepoxides which do not read on the claim limitations.  However, at the time of the invention a person having ordinary skill in the art would have found it obvious to try the diepoxide that reads on the claim limitations would have found it obvious since Evans et al. discloses a finite number of identified, predictable solutions, and a reasonable expectation of success in that the reference teaches diepoxides that read on the claim limitations and achieve the disclosed invention.
Regarding claim 81: Evans et al. teaches an article of a food or beverage container (para. 12) having a metal substrate and a food contact coating applied to at least a portion of the metal substrate (para. 13).

Claims 67-69, 73 and 74 are rejected under 35 U.S.C. 103 as being unpatentable over Evans et al. (WO 2011/130671) as applied to claim 62 set forth above and in view of GB 923,772.
Regarding claims 67, 68, 69, and 73: Evans et al. teaches the basic claimed composition as set forth above.  Not disclosed is the diepoxide is derived from a compound having a single phenyl hydroxyl group and an alcohol group that is not a phenyl hydroxyl group and are each capable of reacting with epichlorohydrin to provide an epoxide group. However, GB 923,772 teaches the reaction of vanillyl alcohol and epichlorohydrin (example 1). Evans et al. and GB 923,772 are analogous art since they are both concerned with the same field of endeavor, namely protective coatings based on non-bisphenol epoxides.  At the time of the invention a person having ordinary skill in the art would have found it obvious to use the vanillyl alcohol diglycidyl ether of GB 923,772 in the composition of Evans et al. and would have been motivated to do so since GB 923,772 teaches it can be made cheaply (page 2, column 2 lines 70-75).
Regarding claim 74: Evans et al. also teaches the number average molecular weight of at least 2,000 (para. 43) and a Tg of at least 70 °C(para. 37). Not disclosed is the diglycidyl ether of vanillyl alcohol. However, GB 923,772 teaches the reaction of vanillyl alcohol and epichlorohydrin (example 1). At the time of the invention a person having ordinary skill in the art would have found it obvious to use the vanillyl alcohol diglycidyl ether of GB 923,772 in the composition of Evans et al. and would have been motivated to do so since GB 923,772 teaches it can be made cheaply (page 2, column 2 lines 70-75).

Claims 63 and 65 are rejected under 35 U.S.C. 103 as being unpatentable over Evans et al. (WO 2011/130671) as applied to claim 62 set forth above and in view of Gallucci et al. (US 20130052381).
Regarding claim 63: Evans et al. teaches the basic claimed composition as set forth above. Not disclosed is a pendant aryl group on the polymer backbone. However, Gallucci et al. teaches a similar polyether having a pendant aryl group (para. 64). Evans et al. and Gallucci et al. are analogous art since they are both concerned with the same field of endeavor, namely coatings for metal. At the time of the invention a person having ordinary skill in the art would have found it obvious to use the reactants producing a pendant aryl group as in Gallucci et al. in the composition of Evans et al. and would have been motivated to do so since Gallucci et al. teaches it will lack any significant estradiol binding activity (para. 52).
Regarding claim 65: Evans et al. teaches the basic claimed composition as set forth above. Not disclosed is a substituted aryl or heteroaryl group in the polymer backbone.  However, Gallucci et al. teaches a substituted aryl group/di-t-butyl hydroquinone diglycidyl ether (para. 48).  At the time of the invention a person having ordinary skill in the art would have found it obvious to use the di-t-butyl hydroquinone diglycidyl ether of Gallucci et al. in the composition of Evans et al. and would have been motivated to do so since Gallucci et al. teaches it will lack any significant estradiol binding activity (para. 52).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Megan McCulley whose telephone number is (571)270-3292. The examiner can normally be reached Monday - Friday 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MEGAN MCCULLEY/           Primary Examiner, Art Unit 1767